DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/04/2020.

Terminal Disclaimer
The terminal disclaimer filed on 07/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,814,228, U.S. Patent No. 10,098,339, and copending U.S. Application No. 16/122,384 has been reviewed and is accepted.  The terminal disclaimer has been recorded.





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28-30, 32-34, 39, 40, 42-44, 53-57, 59-61, 69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trapping Webpage (“TB1”) in view of Texas Boars “How to Build a Wild Hog Trap” (“TB2”) and Vorhies 2005/0097808 and KR 10-0688243 to Jeong and JP 2004-97019 to Kimura.
In regard to claim 28, TB1 discloses a method for capturing a plurality of feral pigs, comprising:  providing an enclosure area defined by an enclosure (see picture on page 2 or 2 of TB1), wherein at least one portion of the enclosure (moveable door of the enclosure) is moveable from an open position to a closed position that restricts passage of the plurality of feral pigs out of the enclosure (see small herd of pigs caught within enclosure in picture on page 2 of 2 of TB1 wherein the door has closed to restrict the pigs from escaping the enclosure), wherein in the closed position, the enclosure cooperates with a ground surface to define the enclosure area (see picture on page 2 or 2 of TB1), wherein in the open position, the enclosure permits passage of the plurality of feral pigs into the enclosure area, but does not disclose transmitting a release signal or receiving, by a release mechanism coupled to said at least one portion of the enclosure, the release signal or moving, by the release mechanism in response to receiving the release signal, said at least one portion of the enclosure from the open position to the 
Also in regard to claim 28, TB1 and TB2 do not disclose transmitting, by the control mechanism in response to receiving the closure signal, a release signal or receiving, by a release mechanism coupled to said at least one portion of the enclosure, the release signal or moving, by the release mechanism in response to receiving the release signal, said at least one portion of the enclosure from the open position to the closed position to capture the plurality of feral pigs within the enclosure area.  Vorhies discloses a method for capturing animals comprising transmitting, by a trigger (magnetic proximity switch 37 or microswitch 38), a release signal (circuit closed by 37 or 38 results in actuation of solenoid 120 or 130); receiving, by a release mechanism (solenoid 120 or 130) coupled to said at least one portion of the enclosure (trap door 14), the release signal (circuit closed by 37 or 38 results in actuation of solenoid 120 or 
Also in regard to claim 28, TB1, TB2 and Vorhies do not disclose sensing, by a motion sensor of a camera assembly, a presence of at least one feral pig of the plurality of feral pigs within an enclosure area defined by an enclosure or transmitting, by the camera assembly, a detection signal that is indicative of the sensing of the presence of said at least one feral pig within the enclosure area or wirelessly receiving, by a display device, the detection signal, wherein the camera assembly transmits an image of at least a portion of the enclosure area to the display device or displaying, by the display 
Also in regard to claim 28, TB1, TB2, Vorhies, and Jeong do not disclose wirelessly receiving, by a display device, the detection signal or wirelessly receiving, by a control mechanism, the closure signal.  Kimura disclose a method of trapping an animal comprising providing an enclosure (trap 1) with at least one portion of the enclosure (door 2) which is moveable from an open position to a closed position; transmitting, by the camera assembly (8; infrared sensor S triggers camera 8 to record image of the trap 1), a detection signal (image data) that is indicative of the sensing of the presence of said at least one feral pig (W) within the enclosure area (1); wirelessly receiving, by a display device (12), the detection signal, wherein the camera assembly transmits an image of at least a portion of the enclosure area (1) to the display device (12); displaying, by the display device (12), the image of at least a portion of the enclosure area (image transmitted to user at 12); transmitting, by the display device (12), a signal that is indicative of an instruction to move said at least one portion of the enclosure (2) from the closed position to the open position (see Fig. 3F); wirelessly receiving, by a control mechanism (control circuit 21 of control device C receives signal from 12 via transceiving equipment 9 and Internet 11), the open signal (signal from 12 which instructs motor M to raise door 2); transmitting, by the control mechanism (21, C) in response to receiving the closure signal, a release signal (command to the motor M to raise door 2); receiving, by a release mechanism (M) coupled to the at least one portion of the enclosure (1), the release signal (command to the motor M to raise door wirelessly receiving, by a display device, the detection signal or wirelessly receiving, by a control mechanism, the closure signal in view of Kimura in order to allow the user to monitor the enclosure from a remote location very far away that is not constrained by a wired transmission means so as to allow the user to freely move and perform other duties without constraint.
In regard to claims 29 and 55, TB1, TB2, Vorhies, Jeong, and Kimura disclose wherein the display device comprises at least one of a computer (keyboard of Jeong associated with a monitor/display), a wireless handheld device (12 of Kimura), a remote control, a user interface (keyboard of Jeong), or a telephone (12 of Kimura).
In regard to claims 30 and 56, TB1, TB2, Vorhies, Jeong, and Kimura disclose wherein the display device is a wireless handheld device (12 of Kimura).
In regard to claim 32, TB1, TB2, Vorhies, Jeong, and Kimura disclose wherein the display device comprises a telephone (12 of Kimura) that transmits the closure signal to the control mechanism (C, 21 of Kimura), and wherein the control mechanism comprises a telephone controller (C, 21 of Kimura).
In regard to claims 33 and 57, TB1, TB2, Vorhies, Jeong, and Kimura disclose wherein the wireless handheld device is a cellular telephone (12 of Kimura).
In regard to claim 34, TB1, TB2, Vorhies, Jeong, and Kimura disclose wherein the closure signal is transmitted via a cellular network (11 of Kimura).

In regard to claims 40 and 59, TB1, TB2, Vorhies, Jeong, and Kimura disclose wherein the plurality of feral pigs are captured without the use of a trip wire (see Vorhies or Kimura).
In regard to claim 42, TB1, TB2, Vorhies, Jeong, and Kimura do not disclose wherein in the open position, the enclosure permits passage of the plurality of feral pigs into the enclosure area through an open space having a width of at least three feet.  It would have been an obvious matter of design choice to design the enclosure such that it permits passage of the plurality of feral pigs through an open space having a width of at least three feet since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that the enclosure of TB1, TB2, Vorhies, Jeong, and Kimura would perform equally as well by doing so, and because a person of ordinary skill in the art would readily design the open space of the enclosure in order to permit passage of a plurality of feral pigs of large size without impediment to multiple pigs attempting to enter the enclosure simultaneously for trapping thereof.
In regard to claims 43 and 60, TB1, TB2, Vorhies, Jeong, and Kimura disclose wherein the enclosure has a generally rounded shape that defines the enclosure area (see page 2 of TB1).

In regard to claims 53 and 69, TB1, TB2, Vorhies, Jeong, and Kimura disclose wherein the display device (keyboard of Jeong; 12 of Kimura) comprises a button (buttons on keyboard of Jeong; button on 12 of Kimura), and wherein the closure signal is transmitted in response to pressing the button.
	In regard to claim 54, TB1 discloses a system for capturing a plurality of feral pigs, the system comprising:  an enclosure (see picture on page 2 or 2 of TB1), wherein at least one portion of the enclosure (moveable door of the enclosure) is moveable from an open position to a closed position that restricts passage of the plurality of feral pigs out of the enclosure (see small herd of pigs caught within enclosure in picture on page 2 of 2 of TB1 wherein the door has closed to restrict the pigs from escaping the enclosure), wherein in the closed position, the enclosure is configured to cooperate with a ground surface to define an enclosure area (see picture on page 2 or 2 of TB1), wherein in the open position, the enclosure is configured to permit passage of the plurality of feral pigs into the enclosure area, but does not disclose a release mechanism coupled to said at least one portion of the enclosure, wherein the release mechanism is configured to receive the release signal and, in response to receiving the release signal, move said at least one portion of the enclosure from the open position to the closed position.  TB2 discloses a trip wire trigger (the trip wire trigger shown on pages 49-50 of TB2) whose movement is indicative of detecting at least one feral pig 
Also in regard to claim 54, TB1 and TB2 do not disclose a control mechanism which is configured to transmit a release signal or a release mechanism coupled to said at least one portion of the enclosure, wherein the release mechanism is configured to receive the release signal and, in response to receiving the release signal, move said at 

Also in regard to claim 54, TB1, TB2, Vorhies, and Jeong do not disclose a display device configured to wirelessly receive the detection signal or a control mechanism configured to wirelessly receive the closure signal.  Kimura disclose a method of trapping an animal comprising providing an enclosure (trap 1) with at least one portion of the enclosure (door 2) which is moveable from an open position to a closed position; transmitting, by the camera assembly (8; infrared sensor S triggers camera 8 to record image of the trap 1), a detection signal (image data) that is indicative of the sensing of the presence of said at least one feral pig (W) within the enclosure area (1); wirelessly receiving, by a display device (12), the detection signal, wherein the camera assembly transmits an image of at least a portion of the enclosure area (1) to the display device (12); displaying, by the display device (12), the image of at least a portion of the enclosure area (image transmitted to user at 12); transmitting, by the display device (12), a signal that is indicative of an instruction to move said at least one portion of the enclosure (2) from the closed position to the open position (see Fig. 3F); wirelessly receiving, by a control mechanism (control circuit 21 of control device C receives signal from 12 via transceiving equipment 9 and Internet 11), the open signal (signal from 12 which instructs motor M to raise door 2); transmitting, by the control mechanism (21, C) in response to receiving the closure signal, a release signal (command to the motor M to raise door 2); receiving, by a release mechanism (M) coupled to the at least one portion of the enclosure (1), the release signal (command to the motor M to raise door 2); and moving, by the release mechanism (M) in response to .
Claims 31, 35-38, 45, 58, 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trapping Webpage (“TB1”) in view of Texas Boars “How to Build a Wild Hog Trap” (“TB2”) and Vorhies 2005/0097808 and KR 10-0688243 to Jeong and JP 2004-97019 to Kimura as applied to claim 28 above, and further in view of Alter et al. 8,112,934.
In regard to claim 31, TB1, TB2, Vorhies, Jeong and Kimura do not disclose wherein the display device comprises a plurality of display devices and the camera assembly transmits images of at least a portion of the enclosure area to the plurality of display devices.  Alter et al. disclose wherein the display device comprises a plurality of display devices (data from computer 85 and from camera 62 may be viewed remotely from anywhere in the world via laptop or other device with Internet access) and the camera assembly transmits images of at least a portion of the enclosure area to the plurality of display devices (images of the bear within trap 1).  It would have been obvious to one of ordinary skill in the art to modify the method of TB1, TB2, Vorhies, 
In regard to claims 35 and 58, TB1, TB2, Vorhies, Jeong and Kimura do not disclose wherein the camera assembly comprises an internet protocol web camera.  Alter et al. disclose a camera assembly (62) comprising an internet protocol web camera (see col. 8, lines 54-57).  It would have been obvious to one of ordinary skill in the art to modify the method of TB1, TB2, Vorhies, Jeong, and Kimura such that the camera assembly is an internet protocol web camera in view of Alter et al. in order in order to provide the trap information to a plurality of interested parties and to thus properly share the information as desired.
In regard to claim 36, TB1, TB2, Vorhies, Jeong, Kimura and Alter et al. disclose wherein the internet protocol web camera transmits the detection signal to the display device via a wireless internet network (11 of Kimura; via 3 of Alter et al.).
In regard to claim 37, TB1, TB2, Vorhies, Jeong, Kimura and Alter et al. disclose wherein the display device comprises a computer (remote computer of Alter et al.).
In regard to claim 38, TB1, TB2, Vorhies, Jeong, Kimura and Alter et al. disclose wherein the display device (keyboard of Jeong; 12 of Kimura) transmits the closure signal to the control mechanism (capture signal receiving unit of Jeong; C, 21 of Kimura) in response to manual input to the display device (via keyboard of Jeong; 12 of Kimura) by an operator of the display device.
.
Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trapping Webpage (“TB1”) in view of Texas Boars “How to Build a Wild Hog Trap” (“TB2”) and Vorhies 2005/0097808 and KR 10-0688243 to Jeong and JP 2004-97019 to Kimura as applied to claims 28, 54 above, and further in view of Kurachi 7,854,088.
TB1, TB2, Vorhies, Jeong, and Kimura do not disclose wherein the enclosure area is at least 100 square feet.  Kurachi discloses wherein the enclosure is at least 100 square feet (the animal trap may encompass a relatively large area e.g., a large fraction of an acre, more or less; see col. 2, lines 37-38; an acre is equal to 43,650 square feet).  It would have been obvious to one of ordinary skill in the art to modify the enclosure area of TB1, TB2, Vorhies, Jeong, and Kimura such that it is at least 100 square feet in view of Kurachi in order to provide an enclosure which is large enough to capably hold the desired number of feral pigs that the user would like to entrap.
Claims 46-47, 63-64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trapping Webpage (“TB1”) in view of Texas Boars “How to Build a Wild Hog Trap” (“TB2”) and Vorhies 2005/0097808 and KR 10-0688243 to Jeong and  as applied to claims 28, 54 above, and further in view of Mercer 2006/0070110.
TB1, TB2, Vorhies, Jeong, and Kimura do not disclose wherein the camera assembly comprises an infrared camera or a night vision camera.  Silsby discloses a surveillance network wherein the detection module may be an IR camera or a night vision camera (see para. 0031).  It would have been obvious to one of ordinary skill in the art to modify the camera assembly of TB1, TB2, Vorhies, Jeong, and Kimura such that it comprises an infrared camera or a night vision camera in view of Mercer in order to provide a camera assembly which adapted to create images either based on heat which clearly represents living animals or during low light levels during nighttime when animals may be more active.
Claims 48, 50-52, 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trapping Webpage (“TB1”) in view of Texas Boars “How to Build a Wild Hog Trap” (“TB2”) and Vorhies 2005/0097808 and KR 10-0688243 to Jeong and JP 2004-97019 to Kimura as applied to claims 28, 54 above, and further in view of Xiao et al. 8,970,699.
In regard to claims 48, 50-52, and 66, TB1, TB2, Vorhies, Jeong, and Kimura do not disclose wherein the display device comprises a user interface that allows adjustment of the image transmitted by the camera assembly or wherein the display device comprises a user interface that permits panning or zooming of the camera assembly to adjust the portion of the enclosure area that is imaged by the camera assembly or wherein the user interface permits adjustment of the portion of the enclosure area that is imaged by the camera assembly or wherein the user interface .
Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trapping Webpage (“TB1”) in view of Texas Boars “How to Build a Wild Hog Trap” (“TB2”) and Vorhies 2005/0097808 and KR 10-0688243 to Jeong and JP 2004-97019 to Kimura and Xiao et al. 8,970,699 as applied to claim 48 above, and further in view of Renkis 8,754,946 or Naidoo et al. 8,520,068.
TB1, TB2, Vorhies, Jeong, Kimura, and Xiao et al. do not disclose wherein the user interface permits adjustment of resolution, brightness, or contrast of the image.  Renkis discloses a wireless video surveillance system comprising a wireless input capture device comprising a digital video camera; a digital input recorder for receiving the images from the input capture device, wherein the user interface (see col. 12, lines 57-64 & col. 14, lines 19-64 & Fig. 8) permits adjustment of resolution, brightness, or contrast of the image (see col. 12, lines 13-26 & 48-57 but especially col. 12, lines 21-24 wherein it states “Other DIR device control functions for controlling the ICDs .
Claims 65, 67, 68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trapping Webpage (“TB1”) in view of Texas Boars “How to Build a Wild Hog Trap” (“TB2”) and Vorhies 2005/0097808 and KR 10-0688243 to Jeong and JP 2004-97019 to Kimura as applied to claim 54 above, and further in view of Renkis 8,754,946 or Naidoo et al. 8,520,068.
In regard to claim 65, TB1, TB2, Vorhies, Jeong, and Kimura do not disclose wherein the user interface permits adjustment of resolution, brightness, or contrast of the image.  Renkis discloses a wireless video surveillance system comprising a wireless input capture device comprising a digital video camera; a digital input recorder for receiving the images from the input capture device, wherein the user interface (see col. 12, lines 57-64 & col. 14, lines 19-64 & Fig. 8) permits adjustment of resolution, brightness, or contrast of the image (see col. 12, lines 13-26 & 48-57 but especially col. 12, lines 21-24 wherein it states “Other DIR device control functions for controlling the 
	In regard to claim 67, TB1, TB2, Vorhies, Jeong, and Kimura and Naidoo et al. disclose wherein the user interface permits adjustment of the portion of the enclosure area that is imaged by the camera assembly (Naidoo et al. disclose wherein the user may adjust camera settings which may include without limitation pan, tilt, focus, brightness, contrast and zoom; see col. 23, lines 1-12).
	In regard to claim 68, TB1, TB2, Vorhies, Jeong, and Kimura and Naidoo et al. disclose wherein the user interface displays:  the image transmitted by the camera assembly; user-adjustable fields indicative of one or more properties of the image; and user-adjustable fields indicative of one or more settings of the camera assembly (Naidoo et al. disclose wherein the user may adjust camera settings which may include without limitation pan, tilt, focus, brightness, contrast and zoom; see col. 23, lines 1-12).
Claims 67, 68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trapping Webpage (“TB1”) in view of Texas Boars “How to Build a  as applied to claim 65 above, and further in view of Xiao et al. 8,970,699.
Alternatively in regard to claims 67 and 68, TB1, TB2, Vorhies, Jeong, Kimura, and Renkis or Naidoo et al. do not disclose wherein the user interface permits adjustment of the portion of the enclosure area that is imaged by the camera assembly or wherein the user interface displays:  the image transmitted by the camera assembly; user-adjustable fields indicative of one or more properties of the image; and user-adjustable fields indicative of one or more settings of the camera assembly.  Xiao et al. disclose a display device (mobile device 112; see Fig. 10) which comprises a user interface (page 1000 with video control interface 1018) that allows adjustment of the image transmitted by the camera assembly (adjustment via 1020, 1022, 1024, 1026, 1028, 1030; see col. 21, lines 32-55) and wherein the display device (112) comprises a user interface (page 1000 with video control interface 1018) that permits panning or zooming of the camera assembly (via 1020, 1022, 1024, 1026, 1028, 1030) to adjust the portion of the enclosure area (area within automobile 114 to be monitored by camera 418) that is imaged by the camera assembly and wherein the user interface (page 1000 with video control interface 1018) permits adjustment (via 1020, 1022, 1024, 1026, 1028, 1030) of the portion of the enclosure area (area within 114) that is imaged by the camera assembly (418) and wherein the user interface (1018) displays:  the image transmitted by the camera assembly (transmitted image displayed in video window 1016); user-adjustable fields (user can control 1010, 1012, 1014 to view images from one of three cameras 116, 418) indicative of one or more properties of the image 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA